Case 5:19-cv-00036-RWS Document 603 Filed 12/22/20 Page 1 of 8 PageID #: 31822




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

  MAXELL, LTD.,

                             Plaintiff,
                                                               Case No. 5:19-cv-00036-RWS
  v.
                                                               JURY TRIAL DEMANDED
  APPLE INC.,

                             Defendant.


                          JOINT STATUS REPORT
             REGARDING FRAMEWORK TO NARROW ISSUES FOR TRIAL

        Pursuant to the telephonic meeting held with Judge Schroeder on December 7, 2020,

 Plaintiff Maxell, Ltd. (“Plaintiff” or “Maxell”) and Defendant Apple Inc. (“Defendant” or

 “Apple”) discussed potential proposals to narrow the issues to be heard at the trial for the above-

 captioned matter, scheduled for March 22, 2021. While proposals were exchanged between the

 parties, the parties were unable to reach agreement. The parties provide the Court with this Joint

 Status Report and are prepared to either discuss the below with the Court on a conference call at

 the Court’s convenience or brief the issue in detail, as the Court may find most appropriate.

 The proposals of the parties are set forth below:
Case 5:19-cv-00036-RWS Document 603 Filed 12/22/20 Page 2 of 8 PageID #: 31823




         I.       Maxell’s Proposal

         Maxell offered the following proposal to Apple for narrowing:

                 Maxell will drop the ’586 and ’193 patents;

                 Maxell will bring its asserted claims down to no more than 12 asserted claims;

                 Apple will execute a representative product stipulation consistent with the focus of

                  expert discovery in the case and agreeable to Maxell;

                 Apple will narrow its prior art invalidity challenges to one ground per asserted

                  claim (a ground being one anticipatory reference or one obviousness combination),

                  excluding its 101 challenges; and

                 Apple will agree to Maxell’s motion in limine regarding Apple’s 282 election of

                  prior art (as presented orally during the pre-trial conference).

 Maxell’s proposal was a package deal dependent upon Apple agreeing to the items set forth above.

         Maxell’s proposal provides both Parties more than sufficient time to fully and fairly present

 their cases in the time permitted by the Court for trial. From the twenty (20) asserted claims set

 forth in the pretrial order, Maxell’s proposed narrowing represents, at minimum, a reduction of

 forty percent (40%) of the asserted claims – effectively making this a six (6) patent case (three

 of the remaining patents are related) with no more than twelve (12) asserted claims.1 Maxell’s

 proposed narrowing would bring this case to a size smaller than that successfully presented against

 ZTE by Maxell a few years ago in this Court.

         Moreover, in addition to Maxell’s overall proposal to bring its asserted claims down from


 1
   The 40% reduction is a conservative calculation of the narrowing proposed by Maxell. Indeed, considering
 Maxell’s proposal to drop the ’586 and ’193 patents alone (without the proposed further narrowing of asserted
 claims to no more than twelve (12)), reflects a reduction of 45% of the pages dedicated by Maxell in its
 infringement expert reports. When considering the proposed further narrowing of asserted claims to no more than
 twelve (12), the reduction exceeds 50% of the pages dedicated by Maxell in its infringement expert reports.



                                                         2
Case 5:19-cv-00036-RWS Document 603 Filed 12/22/20 Page 3 of 8 PageID #: 31824




 twenty (20) to no more than twelve (12), Maxell was extremely thoughtful in its selection of the

 ’586 and ’193 patents for narrowing. As the Court may recall from the recent ZTE trial, the claims

 of the ’193 patent are extremely dense with many claim elements.2 The asserted claims of the ’586

 patent are similarly dense.3 These patents would certainly take an inordinate amount of time

 compared to the remaining patents. In comparison, Apple’s focus for narrowing is principally

 designed to reduce its damages exposure, which is improper.4

          Finally, Apple’s criticisms of Maxell’s narrowing proposal lack merit. First, Apple’s

 position that Maxell’s proposal still maintains an eight (8) patent case for trial is belied by Apple’s

 own statements. Recently, Apple’s counsel indicated that Maxell’s previous ten (10) patent case

 could basically be looked at as an eight (8) patent case.5 At least at that time, Apple shared

 Maxell’s view that the three related patents should be viewed as a single patent for trial

 presentation purposes. That view should only be stronger now that Maxell has proposed to also

 limit the total number of asserted patent claims to no more than twelve (12). Second, Apple’s

 position that Maxell’s proposal provides insufficient time for witness testimony, does not comport

 with the facts. Apple is well aware that many of the witnesses identified by Apple as “will call”

 witnesses will either not be called at all, be called by short deposition designations, or will be very

 brief.6 As such, Apple’s arguments lack relevant substance.




 2
    For example, asserted claim 1 of the ’193 patent contains thirteen (13) dense limitations and the patent accused
 two completely different architectures requiring two different experts from Maxell.
 3
    For example, asserted claim 7 effectively contains nine (9) dense limitations and the patent would require
 Maxell’s experts to walk through three (3) categories of Apple operating systems (iOS, watchOS, and macOS).
 4
   Indeed, Apple’s instance that it will assert as many prior art references as it wishes to show “the state of the art”
 (see Maxell’s Motion in Limine No. 10) and otherwise for purposes of the navigation patents and under Section 101,
 shows that Apple is not genuinely interested in narrowing this matter for trial, but rather only wishes to limit its
 damages and infringement exposure.
 5
   “[T]his case is currently postured as a ten-patent case headed for trial …, as I mentioned before, we have three
 patents that are related and seven that are unrelated. So we’re really going to be trying – you could look at it as
 basically an eight-patent case.” M. Fowler, October 8, 2020, MSJ Hr. Tr. At 10:14-20 (emphasis added).
 6
  See e.g., PanOptis v. Apple, where Apple was able to present its witnesses in a 5 unrelated patents/ 6-day jury trial.


                                                           3
Case 5:19-cv-00036-RWS Document 603 Filed 12/22/20 Page 4 of 8 PageID #: 31825




           II.    Apple’s Proposal

           Apple’s proposal is the only one that will afford the parties a full and fair opportunity to

 present their claims and defenses in the trial time currently allotted (which Apple understands to

 be eight days of trial time, with six-and-a-half days of witness testimony after taking into account

 jury selection, openings and closings, etc.). Apple’s need to have the opportunity to fully defend

 itself is particularly pronounced given that Maxell’s damages claim is still over $493 million even

 if it drops the two patents it proposes dropping. Under Apple’s proposal, Maxell would dismiss

 four of the ten patents from the case, including the patent it previously agreed to drop (the ’586

 patent) but is now including in its “case-narrowing” proposal. In exchange, Apple will execute a

 representative product stipulation, on a patent-by-patent basis, by electing one model of

 iPhone/iPad/Watch for each patent except where the infringement read requires multiple devices

 (namely the ’586 and ’438 patents). Furthermore, Apple will narrow its prior art invalidity

 challenges to one “ground” per patent (a “ground” being one anticipatory reference or one

 obviousness combination), except that this narrowing of the invalidity defenses will not: (a) apply

 to the prior art defenses to the three “Nav” patents (the ’317, ’498 and ’999 patents); (b) apply to

 Section 101 challenges; and (c) preclude Apple’s experts from discussing other (non-elected) prior

 art references when describing the state of the art, consistent with their expert reports. Like

 Maxell’s proposal, this is a package proposal dependent on Maxell’s dismissal of four patents.

           For several reasons, Maxell’s proposal is unworkable. First, six-and-a-half days for

 witness testimony is not enough time to present evidence in an eight-patent case. For those eight

 patents, the parties have identified 31 “will call” witnesses (15 fact witnesses and 16 expert

 witnesses), which averages out to just over an hour of testimony time for each witness.7 That is



 7
     This calculation is based on an estimate of six hours per day of testimony time.


                                                    4
Case 5:19-cv-00036-RWS Document 603 Filed 12/22/20 Page 5 of 8 PageID #: 31826




 not enough time to present complete testimony from each witness in this complex case. Maxell

 has routinely pointed to the Maxell v. ZTE case to support its claim that the parties can somehow

 try an eight-patent case in eight trial days. The ZTE trial, however, was a full trial day longer than

 the trial time allotted here, and ZTE called only five witnesses in its case-in-chief, all of whom

 were experts. In contrast, for the eight patents under Maxell’s proposal, Apple will need to call

 nine Apple engineers to explain how the accused features work, four technical experts, two prior

 art fact witnesses, one librarian expert, and at least three damages-related witnesses (one fact

 witness and two experts). Second, Maxell continues to contend that its narrowing proposal would

 be “like a six (6) patent case” by lumping together the three so-called “Nav” patents, but each of

 those patents has different asserted claims with different requirements, and, importantly, different

 infringement theories and therefore different noninfringement and invalidity theories. So it is not

 appropriate to lump them together as a single “patent,” especially where Maxell is seeking nearly

 $240 million in damages on those three patents alone. Third, even under Apple’s proposal of an

 actual six-patent case, the parties still expect to call a minimum of 25 “will call” witnesses.

 Depending on the six patents Maxell elects for trial, Apple will need to call at least five Apple

 engineers to explain how the accused features work, plus at least four experts to offer

 noninfringement and invalidity opinions, plus damages-related fact and expert witnesses. Short of

 dropping entire defenses (which Apple should not be required to do), there is nothing more Apple

 can do to shorten its trial presentation. And for many of the patents, Maxell asserts multiple

 infringement theories. The only way the parties will be able to try this case in the time allotted is

 through Maxell dismissing additional patents—at least four of the ten, which includes the patent

 that Maxell represented to the Court it was already dropping (the ’586 patent).




                                                   5
Case 5:19-cv-00036-RWS Document 603 Filed 12/22/20 Page 6 of 8 PageID #: 31827




 Dated: December 22, 2020

  /s/ Jamie B. Beaber                 /s/ Harry L. Gillam, Jr.
  Geoff Culbertson                    Harry L. Gillam, Jr.
  Kelly Tidwell                       Texas Bar No. 07921800
  Patton, Tidwell & Culbertson, LLP   Melissa Richards Smith
  2800 Texas Boulevard (75503)        Texas Bar No. 24001351
  Post Office Box 5398                GILLAM & SMITH, LLP
  Texarkana, TX 75505-5398            303 South Washington Avenue
  Telephone: (903) 792-7080           Marshall, TX 75670
  Facsimile: (903) 792-8233           Telephone: (903) 934-8450
  gpc@texarkanalaw.com                Facsimile: (903) 934-9257
  kbt@texarkanalaw.com                Email: gil@gillamsmithlaw.com
                                      Email: melissa@gillamsmithlaw.com
  Jamie B. Beaber
  Alan M. Grimaldi                    Mark D. Fowler (Pro Hac Vice)
  Kfir B. Levy                        Brent K. Yamashita
  James A. Fussell, III               Christian Chessman
  Baldine B. Paul                     DLA PIPER LLP (US)
  Tiffany A. Miller                   2000 University Ave.
  Saqib J. Siddiqui                   East Palo Alto, CA 94303-2214
  Bryan C. Nese                       Tel: 650.833.2000
  William J. Barrow                   Fax: 650.833.2001
  Alison T. Gelsleichter
  Clark S. Bakewell                   Sean C. Cunningham (Pro Hac Vice)
  MAYER BROWN LLP                     Erin P. Gibson (Pro Hac Vice)
  1999 K Street, NW                   Kevin Hamilton (Pro Hac Vice)
  Washington, DC 20006                David R. Knudson (Pro Hac Vice)
  Telephone: (202) 263-3000           DLA PIPER LLP (US)
  Facsimile: (202) 263-3300           401 B Street, Suite 1700
  jbeaber@mayerbrown.com              San Diego, CA 92101
  agrimaldi@mayerbrown.com            Tel: 619.699.2700
  klevy@mayerbrown.com                Fax: 619.699.2701
  jfussell@mayerbrown.com
  bpaul@mayerbrown.com                Michael Jay (Pro Hac Vice)
  tmiller@mayerbrown.com              DLA PIPER LLP (US)
  ssiddiqui@mayerbrown.com            2000 Avenue of the Stars, Suite 400
  bnese@mayerbrown.com                Los Angeles, CA 90067
  wbarrow@mayerbrown.com              Tel: 310.595.3000
  agelsleichter@mayerbrown.com        Fax: 310.595.3300
  cbakewell@mayerbrown.com
                                      Aaron G. Fountain
  Robert G. Pluta                     Zachary Loney
  Amanda Streff Bonner                DLA PIPER LLP (US)
  MAYER BROWN LLP                     401 Congress Avenue, Suite 2500
  71 S. Wacker Drive                  Austin, Texas 78701-3799



                                       6
Case 5:19-cv-00036-RWS Document 603 Filed 12/22/20 Page 7 of 8 PageID #: 31828




 Chicago, IL 60606                    Tel: 512.457.7000
 (312) 782-0600                       Fax: 512.457.7001
 rpluta@mayerbrown.com
 asbonner@mayerbrown.com              Dawn M. Jenkins
                                      DLA PIPER LLP (US)
 Counsel for Plaintiff Maxell, Ltd.   1000 Louisiana, Suite 2800
                                      Houston, TX 77002-5005
                                      Tel: 713.425.8490
                                      Fax: 713.300.6012
                                      Paul Steadman (Pro Hac Vice)
                                      Stephanie Lim (Pro Hac Vice)
                                      DLA PIPER LLP (US)
                                      444 West Lake Street, Ste. 900
                                      Chicago, IL 60606
                                      Tel: 312.368.4000
                                      Fax: 312.236.7516

                                      Paul Steadman
                                      Stephanie Lim (Pro Hac Vice)
                                      DLA PIPER LLP (US)
                                      444 West Lake Street, Ste. 900
                                      Chicago, IL 60606
                                      Tel: 312.368.4000
                                      Fax: 312.236.7516

                                      Counsel for Defendant Apple Inc.




                                       7
Case 5:19-cv-00036-RWS Document 603 Filed 12/22/20 Page 8 of 8 PageID #: 31829




                                CERTIFICATE OF SERVICE

         The undersigned certifies that all counsel of record who are deemed to have consented to
 electronic service are being served this 22nd day of December, 2020, with a copy of this document
 via the Court’s CM/ECF system per Local Rule CV-5(a)(3).

                                                     /s/ Jamie B. Beaber
                                                     Jamie B. Beaber
